DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/30/2020 in which claims 31-60 are pending. Claims 1-30 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/30/2020 with respect to independent claim 31 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 31, 40, 46 and 55 have not overcome the claim rejections as shown below. Based on the amendment to the claims and arguments, some of the Claim Objections previously presented in the Non-Final Action mailed on 08/31/2020 has been withdrawn, where the remaining are shown below.
Claims 31-60 are pending.
Claims 1-30 were canceled.

Response to Arguments
Regarding the Claim Objections, Applicant argues that in some instances where “the” is used, for example, antecedent basis is inherent, e.g., a paging occasion inherently has a start and an end. However, in different instances the claims recite “the end of a wake-up signal” and “an end of the wake-up signal”. Based on Applicant inherent argument, the Examiner suggests consistency throughout the claims, where the term “since an end of the wake-up signal” should be amended to “since the end of the wake-up signal”, as previously recited. The instances of these recitations are shown below in the Claim Objections.

claims 34 and 49 recite “is the first paging occasion”, where the claims has not previously recited “a first paging occasion”. Thus, having an antecedent basis issue. As discussed above, Applicant argues that in some instances where “the” is used, for example, antecedent basis is inherent. However, this is not the case for “is the first paging occasion”, since “a first paging occasion” has not been recited and is not inherent, resulting in a lack of antecedent basis, and requiring appropriate correction.

Regarding independent claim 31, Applicant argues that Cox fails to disclose “receiving, from a radio network node, signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion”, because the signaling in Cox does not concern the same period of time as that recited in claim 31, and does not indicate “a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion”.
Examiner respectfully disagrees. Cox recites in paragraph [0191] “The number of DRX cycles in this PTW following the WUS may be defined by the eNB either using RRC signaling or through cell-specific parameters. These parameters may include the length of the wake-up Paging Time Window (wPTW) and the wake-up DRX cycles. The length of the wPTW for POs indicated by WUS may be anywhere from 1-n DRX cycles, where n is the maximum number of DRX cycles within the wPTW and the Paging message may be received during any one of these DRX cycles within the PTW window”. Cox recites that the eNB defines the number of wake-up DRX cycles in this PTW following the WUS. The PTW following the WUS indicates a window that starts the end of the WUS (“following the WUS”) and ends with maximum duration (length of wPTW and wake-up DRX cycles) allowed to start a PO. Additionally, the maximum number of DRX cycles n, indicates a maximum period that the eNB supports between the end of a WUS and the start of a PO, since a WUS is detected during any portion of the WUS SS. In other words, a WUS can be detected at the end of the WUS SS, receiving, from a radio network node, signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion”.

Regarding dependent claim 36, Applicant argues that “Cox fails to teach determining whether or not to enter a first sleep state depending respectively on whether or not a wake-up period over which the wireless device is capable of awakening from a first sleep state is less than or equal to the maximum period supported by a radio network node”, because determining whether a wake-up signal is received within a certain time is not the same as determining whether a period over which it is capable of awakening from a sleep state is less than or equal to a maximum period supported by a radio network node.
Based on Applicant arguments for claim 36, further consideration and search, the 35 U.S.C. 103 Claim Rejection previously presented in the Non-Final Action mailed on 08/31/2020 for claims 36 and 51 have been withdrawn.

Therefore, based on the response to the arguments discussed above and the prior arts of 3GPP and Cox, the independent claim 31 is rendered unpatentable. Independent claims 40, 46 and 55 recite similar distinguishing features as claim 31 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claim 36, 37, 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 32, 34, 35, 45, 47, 49, 50 and 60 are objected to because of the following informalities:
Claim 32 recites in lines 4-5 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Claim 34 recites in line 1 “is the first paging occasion” and it should be “is a first paging occasion”. The claims has not previously recited “a first paging occasion”.
Claim 34 recites in line 3 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Claim 35 recites in line 9 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Claim 45 recites in line 7 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Claim 47 recites in lines 5-6 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Claim 49 recites in lines 1-2 “is the first paging occasion” and it should be “is a first paging occasion”. The claims has not previously recited “a first paging occasion
Claim 50 recites in line 9 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Claim 60 recites in lines 6-7 “since an end of the wake-up signal” and it should be “since the end of the wake-up signal”. The Examiner suggests consistency throughout the claims, where the term “the end of the wake-up signal” has been previously recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-35, 38-50 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #92bis, R1-1804919, April 16-20, Qualcomm Inc., (provided in the IDS) hereinafter “3GPP”, in view of Cox et al. (US 2020/0029302), hereinafter “Cox”.

As to claim 31, 3GPP teaches a method performed by a wireless device configured for use in a wireless communication network (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, a communication method performed by a UE in communication with a eNB, where a WUS design and DRX configuration allows the network to reach the UE within a PTW), the method comprising: 
transmitting, to a network node in the wireless communication network, signaling indicating a minimum period that the wireless device requires between the end of a wake-up signal and the start of a paging occasion in order for the wireless device to be able to receive a paging message in that paging occasion (3GPP, Section 2.3, page 4, Figure 1, the UE reports to the eNB the UE’s capability related to the WUS reception, including the required processing time between the end of WUS max duration and associated PO).

3GPP teaches the claimed limitations as stated above. 3GPP further discloses that the range of N is related to the PTW length and DRX cycles, where its configuration and indication is further discussed in RAN2 (3GPP, Introduction, page 2 Note, Section 2.5, pages 6-7, Proposal 6). However, 3GPP does not explicitly teach the following features: regarding claim 31, receiving, from a radio network node, signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion. 

            However, Cox teaches receiving, from a radio network node, signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion (Cox, [0191], the eNB defines via signaling the number of wake-up DRX cycles and the length of the wake-up paging time window (wPTW). The length of the wPTW for POs indicated by WUS may be anywhere from 1-n DRX cycles, where n is the maximum number of DRX cycles within the wPTW and the Paging message may be received during any one of these DRX cycles within the PTW window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 32, 3GPP teaches further comprising: 
receiving a wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, a WUS (wake up signal) is received by the UE); and 
responsive to receiving the wake-up signal, monitoring for a paging message during a paging occasion that starts after at least the minimum period has passed since an end of the wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, in response to the WUS, the UE starts the processing time between the end of WUS max duration and associated PO (Gap) in order to detect the PO in the NPDCCH). 

As to claim 33, 3GPP teaches further comprising refraining from monitoring one or more other paging occasions that occur between the end of the received wake-up signal and the start of the paging occasion during which the wireless device monitors for a paging message (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, the UE requires a processing time (Gap) between the end of WUS max duration and associated PO in order to detect the PO in the NPDCCH. No detection of PO is performed during the processing time (Gap)).

As to claim 34, 3GPP teaches wherein the paging occasion is the first paging occasion that occurs within a paging transmission window for the wireless device (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the PO is the first paging after the WUS and within a PTW).

3GPP teaches the claimed limitations as stated above. 3GPP further discloses that the range of N is related to the PTW length and DRX cycles, where its configuration and indication is further discussed in RAN2 (3GPP, Introduction, page 2 Note, Section 2.5, pages 6-7, Proposal 6). However, 3GPP does not explicitly teach the following features: regarding claim 34, wherein the paging transmission window starts at least the minimum period since an end of the wake-up signal. 

However, Cox teaches wherein the paging transmission window starts at least the minimum period since an end of the wake-up signal (Cox, Fig. 15, [0189]-[0191], the PTW starts when the WUS ends).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 35, 3GPP teaches wherein the minimum period indicated by the transmitted signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the processing time (Gap) between the end of WUS max duration and associated PO is less than the PTW, since the WUS is design for the network to reach the UE within a PTW), wherein the method further comprises, responsive to receiving the wake-up signal, awakening the wireless device from a sleep state (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, after receiving the WUS, the UE wakes up from deep sleep or light sleep mode), and wherein said monitoring comprises, after awakening the wireless device from the sleep state, monitor for a paging message during a paging occasion that starts after at least the minimum period since an end of the wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, after the processing time (Gap) between the end of WUS max duration and associated PO, the UE wakes up from the deep sleep or light sleep mode in order to detect the PO in the NPDCCH. The PO starts after the processing time (Gap) since the WUS). 

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following underlined features: regarding claim 35, wherein receiving the wake-up signal comprises receiving the wake-up signal using a wake-up receiver, wherein said awakening includes activating one or more other receivers of the wireless device, using the one or more other receivers to monitor for a paging message during a paging occasion that starts after at least the minimum period since an end of the wake-up signal.

However, Cox teaches wherein receiving the wake-up signal comprises receiving the wake-up signal using a wake-up receiver (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], a wake-up receiver is used to detect the WUS, and wake up the RF active receiver 1610 or LTE baseband processor 1908 when the WUS is detected), wherein said awakening includes activating one or more other receivers of the wireless device (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], a wake-up receiver is used to detect the WUS, and wake up the RF active receiver 1610 or LTE baseband processor 1908 when the WUS is detected), using the one or more other receivers to monitor for a paging message during a paging occasion that starts after at least the minimum period since an end of the wake-up signal (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], the RF active receiver 1610 or LTE baseband processor 1908 is used to detect or receive the PO that starts after the DRX cycle time since the WUS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the UE to exploit even deeper power saving states even for short WUS cycles, thus providing a low-latency solution at high power savings (Cox, [0192]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 38, wherein the wireless device has a wake-up receiver and one or more other receivers, wherein the method further comprises monitoring for a wake-up signal using the wake-up receiver or the one or more other receivers, depending respectively on whether or not the indicated minimum period is less than the maximum period supported by the radio network node.

As to claim 38, Cox teaches wherein the wireless device has a wake-up receiver and one or more other receivers (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], the UE includes a wake-up receiver for detecting the WUS, and an RF active receiver 1610 or LTE baseband processor 1908), wherein the method further comprises monitoring for a wake-up signal using the wake-up receiver (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], the wake-up receiver is used to detect the WUS, and wake up the RF active receiver 1610 or LTE baseband processor 1908 when the WUS is detected) or the one or more other receivers, depending respectively on whether or not the indicated minimum period is less than the maximum period supported by the radio network (Cox, Fig. 7, [0107]-[0109], [0111]-[0112], Fig. 15, [0190]-[0192], when the DRX inactivity timer expires, the UE enters a DRX mode where it is determined whether a WUS times has expired and whether the WUS has been received. The time between the WUS and the PO is less than the PTW). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 39, wherein the network node is core network node, wherein the core network node is a mobility management entity, MME, or implements an access and mobility function, AMF.

As to claim 39, Cox teaches wherein the network node is core network node, wherein the core network node is a mobility management entity, MME (Cox, Figs. 5, 6, [0065], [0181], the signaling is performed between the UE and the eNB/MME), or implements an access and mobility function, AMF (Cox, [0067], an AMF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the (Cox, [0191]).

As to claim 40, 3GPP teaches a method performed by a radio network node configured for use in a wireless communication network (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, a communication method performed by an eNB in communication with an UE, where a WUS design and DRX configuration allows the network to reach the UE within a PTW), the method comprising: 
receiving signaling indicating a minimum period that a wireless device requires between the end of a wake-up signal and the start of a paging occasion in order for the wireless device to be able to receive a paging message in that paging occasion (3GPP, Section 2.3, page 4, Figure 1, the UE reports to the eNB the UE’s capability related to the WUS reception, including the required processing time between the end of WUS max duration and associated PO).

3GPP teaches the claimed limitations as stated above. 3GPP further discloses that the range of N is related to the PTW length and DRX cycles, where its configuration and indication is further discussed in RAN2 (3GPP, Introduction, page 2 Note, Section 2.5, pages 6-7, Proposal 6). However, 3GPP does not explicitly teach the following features: regarding claim 40, transmitting to the wireless device signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion. 

However, Cox teaches transmitting to the wireless device signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion (Cox, [0191], the eNB defines via signaling the number of wake-up DRX cycles and the length of the wake-up paging time window (wPTW). The length of the wPTW for POs indicated by WUS may be anywhere from 1-n DRX cycles, where n is the maximum number of DRX cycles within the wPTW and the Paging message may be received during any one of these DRX cycles within the PTW window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 41, 3GPP teaches further comprising: 
scheduling one or more paging messages to be transmitted to the wireless device, based on the received signaling and on whether the minimum period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the UE reports to the eNB the UE’s capability related to the WUS reception, including the required processing time between the end of WUS max duration and associated PO. Based on the UE’s capability, the PO are scheduled by the eNB for transmission to the UE, where the required processing time of the UE is less than the PTW. The UE is scheduled based on the Gap, WUS, etc.); and 
transmitting the one or more paging messages as scheduled (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the UE is scheduled and the PO is transmitted to the UE). 

As to claim 42, 3GPP teaches wherein said scheduling comprises scheduling the one or more paging messages to be transmitted to the wireless device relatively later or earlier in (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the UE is scheduled based on the Gap, WUS, etc., where the scheduling includes the PO transmitted based on the processing time (Gap) between the end of WUS max duration and associated PO. The reported processing time is less than the PTW. As shown in Figure 1, the PO is transmitted to the UE later or earlier based on the UE’s capability and processing time being less than the PTW), such that the one or more paging messages are transmitted later in time if the period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, as shown in Figure 1, the PO is transmitted to the UE later in time based on the UE’s capability and processing time being less than the PTW). 

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 43, comprising receiving a paging message from a network node in the wireless communication system, wherein the paging message includes the received signaling.

As to claim 43, Cox teaches comprising receiving a paging message from a network node in the wireless communication system, wherein the paging message includes the received signaling (Cox, [0065], [0067], Figs. 5-6, [0096], Fig. 7, [0112], [0181], the MME and AMF communicate with a respective peer protocol entity implemented on another device, such as the eNB/RAN Node/gNB, via a signaling interface between the devices. Additionally, a WUS signaling is used between the UE and the eNB/MME. The WUS is configured via higher layer signaling, which suggests NAS signaling between the AMF/MME and the gNB or eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 44, wherein the network node is core network node, wherein the core network node is a mobility management entity, MME, or implements an access and mobility function, AMF.

As to claim 44, Cox teaches wherein the network node is core network node, wherein the core network node is a mobility management entity, MME (Cox, Figs. 5, 6, [0065], [0181], the signaling is performed at the eNB/MME), or implements an access and mobility function, AMF (Cox, [0067], an AMF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 45, 3GPP teaches wherein the minimum period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the processing time (Gap) between the end of WUS max duration and associated PO is less than the PTW, since the WUS is design for the network to reach the UE within a PTW), and wherein the method further comprises: 
transmitting a wake-up signal to the wireless device (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, the WUS (wake up signal) is received by the UE from the eNB); and 
transmitting, to the wireless device, one or more paging messages during one or more paging occasions that each start after at least the minimum period has passed since an end of the wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, in response to the WUS, the UE starts the processing time between the end of WUS max duration and associated PO (Gap) in order to detect the PO in the NPDCCH). 

As to claim 46, 3GPP teaches a wireless device configured for use in a wireless communication network (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, a UE performing a communication method in communication with a eNB, where a WUS design and DRX configuration allows the network to reach the UE within a PTW), the wireless device configured to: 
transmit, to a network node in the wireless communication network, signaling indicating a minimum period that the wireless device requires between the end of a wake-up signal and the start of a paging occasion in order for the wireless device to be able to receive a paging message in that paging occasion (3GPP, Section 2.3, page 4, Figure 1, the UE reports to the eNB the UE’s capability related to the WUS reception, including the required processing time between the end of WUS max duration and associated PO).

3GPP teaches the claimed limitations as stated above. 3GPP further discloses that the range of N is related to the PTW length and DRX cycles, where its configuration and indication is further discussed in RAN2 (3GPP, Introduction, page 2 Note, Section 2.5, pages 6-7, Proposal 6). Additionally, it is well known in the art that a UE includes a communication circuit and processing circuit. However, 3GPP does not explicitly teach the following features: regarding claim 46, the wireless device comprising: 
communication circuitry; and 
processing circuitry configured to: 
receive, from a radio network node, signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion. 

However, Cox teaches the wireless device comprising: 
communication circuitry (Cox, Fig. 1, [0025], Fig. 16, [0219], Fig. 19, the UE includes one or more antennas, RFs filters, RF end modules, etc. to receive and transmit signals); and 
processing circuitry configured to (Cox, Fig. 1, [0025], Fig. 16, [0219], Fig. 19, the UE includes a processor and basebands to perform the functions of the UE): 
receive, from a radio network node, signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion (Cox, [0191], the eNB defines via signaling the number of wake-up DRX cycles and the length of the wake-up paging time window (wPTW). The length of the wPTW for POs indicated by WUS may be anywhere from 1-n DRX cycles, where n is the maximum number of DRX cycles within the wPTW and the Paging message may be received during any one of these DRX cycles within the PTW window).

(Cox, [0191]).

As to claim 47, 3GPP teaches wherein the processing circuitry is further configured to: 
receive a wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, a WUS (wake up signal) is received by the UE); and 
responsive to receiving the wake-up signal, monitor for a paging message during a paging occasion that starts after at least the minimum period has passed since an end of the wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, in response to the WUS, the UE starts the processing time between the end of WUS max duration and associated PO (Gap) in order to detect the PO in the NPDCCH).

As to claim 48, 3GPP teaches wherein the processing circuitry is further configured to refrain from monitoring one or more other paging occasions that occur between the end of the received wake-up signal and the start of the paging occasion during which the wireless device monitors for a paging message (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, the UE requires a processing time (Gap) between the end of WUS max duration and associated PO in order to detect the PO in the NPDCCH. No detection of PO is performed during the processing time (Gap)).

As to claim 49, 3GPP teaches wherein the paging occasion is the first paging occasion that occurs within a paging transmission window for the wireless device (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the PO is the first paging after the WUS and within a PTW).

3GPP teaches the claimed limitations as stated above. 3GPP further discloses that the range of N is related to the PTW length and DRX cycles, where its configuration and indication is further discussed in RAN2 (3GPP, Introduction, page 2 Note, Section 2.5, pages 6-7, Proposal 6). However, 3GPP does not explicitly teach the following features: regarding claim 49, wherein the paging transmission window starts at least the minimum period since an end of the wake-up signal. 

However, Cox teaches wherein the paging transmission window starts at least the minimum period since an end of the wake-up signal (Cox, Fig. 15, [0189]-[0191], the PTW starts when the WUS ends).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 50, 3GPP teaches wherein the minimum period indicated by the transmitted signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the processing time (Gap) between the end of WUS max duration and associated PO is less than the PTW, since the WUS is design for the network to reach the UE within a PTW), wherein the processing circuitry is further configured to, responsive to receiving the wake-up signal, awaken the wireless device from a sleep state (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, after receiving the WUS, the UE wake up from deep sleep or light sleep mode), and wherein the processing circuitry is configured to, after awakening the wireless device from the sleep state, monitor for a paging message during a paging occasion that starts after at least the minimum period since an end of the wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, after the processing time (Gap) between the end of WUS max duration and associated PO, the UE wakes up from the deep sleep or light sleep mode in order to detect the PO in the NPDCCH. The PO starts after the processing time (Gap) since the WUS).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following underlined features: regarding claim 50, wherein the processing circuitry is configured receive the wake-up signal using a wake-up receiver, awaken the wireless device from a sleep state by activating one or more other receivers of the wireless device, use the one or more other receivers to monitor for a paging message during a paging occasion that starts after at least the minimum period since an end of the wake-up signal.

However, Cox teaches wherein the processing circuitry is configured receive the wake-up signal using a wake-up receiver (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], a wake-up receiver is used to detect the WUS, and wake up the RF active receiver 1610 or LTE baseband processor 1908 when the WUS is detected), awaken the wireless device from a sleep state by activating one or more other receivers of the wireless device (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], a wake-up receiver is used to detect the WUS, and wake up the RF active receiver 1610 or LTE baseband processor 1908 when the WUS is detected), use the one or more other receivers to monitor for a paging message during a paging occasion that starts after at least the minimum period since an end of the wake-up signal (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], the RF active receiver 1610 or LTE baseband processor 1908 is used to detect or receive the PO that starts after the DRX cycle time since the WUS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the UE to exploit even deeper power saving states even for short WUS cycles, thus providing a low-latency solution at high power savings (Cox, [0192]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 53, wherein the wireless device has a wake-up receiver and one or more other receivers, wherein the processing circuitry is further configured to monitor for a wake-up signal using the wake-up receiver or the one or more other receivers, depending respectively on whether or not the indicated minimum period is less than the maximum period supported by the radio network node.

As to claim 53, Cox teaches wherein the wireless device has a wake-up receiver and one or more other receivers (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], the UE includes a wake-up receiver for detecting the WUS, and an RF active receiver 1610 or LTE baseband processor 1908), wherein the processing circuitry is further configured to monitor for a wake-up signal using the wake-up receiver (Cox, [0112], [0144], Fig. 15, [0191]-[0192], Fig. 16, [0219]-[0221], [0222], Fig. 19, [0231], the wake-up receiver is used to detect the WUS, and wake up the RF active receiver 1610 or LTE baseband processor 1908 when the WUS is detected) or the one or more other receivers, depending (Cox, Fig. 7, [0107]-[0109], [0111]-[0112], Fig. 15, [0190]-[0192], when the DRX inactivity timer expires, the UE enters a DRX mode where it is determined whether a WUS times has expired and whether the WUS has been received. The time between the WUS and the PO is less than the PTW). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 54, wherein the network node is core network node, wherein the core network node is a mobility management entity, MME, or implements an access and mobility function, AMF.

As to claim 54, Cox teaches wherein the network node is core network node, wherein the core network node is a mobility management entity, MME (Cox, Figs. 5, 6, [0065], [0181], the signaling is performed between the UE and the eNB/MME), or implements an access and mobility function, AMF (Cox, [0067], an AMF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with (Cox, [0191]).

As to claim 55, 3GPP teaches a radio network node configured for use in a wireless communication network (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, an eNB performing a communication method in communication with an UE, where a WUS design and DRX configuration allows the network to reach the UE within a PTW), the radio network node configured to: 
receive signaling indicating a minimum period that a wireless device requires between the end of a wake-up signal and the start of a paging occasion in order for the wireless device to be able to receive a paging message in that paging occasion (3GPP, Section 2.3, page 4, Figure 1, the UE reports to the eNB the UE’s capability related to the WUS reception, including the required processing time between the end of WUS max duration and associated PO).

3GPP teaches the claimed limitations as stated above. 3GPP further discloses that the range of N is related to the PTW length and DRX cycles, where its configuration and indication is further discussed in RAN2 (3GPP, Introduction, page 2 Note, Section 2.5, pages 6-7, Proposal 6). Additionally, it is well known in the art that an eNB includes a communication circuit and processing circuit. However, 3GPP does not explicitly teach the following features: regarding claim 55, the radio network node comprising: 
communication circuitry; and 
processing circuitry configured to: 
transmit to the wireless device signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion. 


communication circuitry (Cox, Fig. 2, [0028]-[0031], the eNB includes Radio front end modules and antennas to transmit and receive signals); and 
processing circuitry configured to (Cox, Fig. 2, [0028]-[0031], the eNB includes a processor and baseband to perform the functions of the eNB): 
transmit to the wireless device signaling indicating a maximum period that the radio network node supports between the end of a wake-up signal and the start of a paging occasion (Cox, [0191], the eNB defines via signaling the number of wake-up DRX cycles and the length of the wake-up paging time window (wPTW). The length of the wPTW for POs indicated by WUS may be anywhere from 1-n DRX cycles, where n is the maximum number of DRX cycles within the wPTW and the Paging message may be received during any one of these DRX cycles within the PTW window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 56, 3GPP teaches wherein the processing circuitry is further configured to: 
schedule one or more paging messages to be transmitted to the wireless device, based on the received signaling and on whether the minimum period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the UE reports to the eNB the UE’s capability related to the WUS reception, including the required processing time between the end of WUS max duration and associated PO. Based on the UE’s capability, the PO are scheduled by the eNB for transmission to the UE, where the required processing time of the UE is less than the PTW. The UE is scheduled based on the Gap, WUS, etc.); and 
transmit the one or more paging messages as scheduled (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the UE is scheduled and the PO is transmitted to the UE).

As to claim 57, 3GPP teaches wherein the processing circuitry is configured to schedule the one or more paging messages to be transmitted to the wireless device relatively later or earlier in time depending respectively on whether or not the period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the UE is scheduled based on the Gap, WUS, etc., where the scheduling includes the PO transmitted based on the processing time (Gap) between the end of WUS max duration and associated PO. The reported processing time is less than the PTW. As shown in Figure 1, the PO is transmitted to the UE later or earlier based on the UE’s capability and processing time being less than the PTW), such that the one or more paging messages are transmitted later in time if the period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, as shown in Figure 1, the PO is transmitted to the UE later in time based on the UE’s capability and processing time being less than the PTW).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 58, wherein the processing circuitry is configured to 

As to claim 58, Cox teaches wherein the processing circuitry is configured to receive a paging message from a network node in the wireless communication system, wherein the paging message includes the received signaling (Cox, [0065], [0067], Figs. 5-6, [0096], Fig. 7, [0112], [0181], the MME and AMF communicate with a respective peer protocol entity implemented on another device, such as the eNB/RAN Node/gNB, via a signaling interface between the devices. Additionally, a WUS signaling is used between the UE and the eNB/MME. The WUS is configured via higher layer signaling, which suggests NAS signaling between the AMF/MME and the gNB or eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 59, wherein the network node is core network node, wherein the core network node is a mobility management entity, MME, or implements an access and mobility function, AMF.

As to claim 59, Cox teaches wherein the network node is core network node, wherein the core network node is a mobility management entity, MME (Cox, Figs. 5, 6, [0065], [0181], the signaling is performed at the eNB/MME), or implements an access and mobility function, AMF (Cox, [0067], an AMF). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Cox, in order to allow the eNB some scheduling flexibility to schedule the Paging message with a corresponding slight increase in power consumption at the UE end to actually receive the Paging message. Additionally, the wake-up DRX cycles are used to reduce latency (Cox, [0191]).

As to claim 60, 3GPP teaches wherein the minimum period indicated by the received signaling is less than or equal to the maximum period supported by the radio network node (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, pages 6-7, Section 2.5, Proposal 6, the processing time (Gap) between the end of WUS max duration and associated PO is less than the PTW, since the WUS is design for the network to reach the UE within a PTW), and wherein the processing circuitry is further configured to: 
transmit a wake-up signal to the wireless device (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, the WUS (wake up signal) is received by the UE from the eNB); and 
transmit, to the wireless device, one or more paging messages during one or more paging occasions that each start after at least the minimum period has passed since an end of the wake-up signal (3GPP, Introduction, page 2 Note, Section 2.3, page 4, Figure 1, in response to the WUS, the UE starts the processing time between the end of WUS max duration and associated PO (Gap) in order to detect the PO in the NPDCCH).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473